                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


______________________________
                              :
LARRY LAVONNE BERRY,          :
                              :
          Petitioner,         :      Civ. Action No. 17-1983 (NLH)
                              :
     v.                       :      OPINION
                              :
WARDEN MARK A. KIRBY,         :
                              :
          Respondent.         :
______________________________:

APPEARANCES:
Larry Lavonne Berry, No. 70372-056
FCI Fairton
P.O. Box 420
Fairton, NJ 08320
     Petitioner Pro se

Caroline A. Sadlowski, Esq.
John Andrew Ruymann, Esq.
Office of the U.S. Attorney
District Of New Jersey
970 Broad Street, Suite 700
Newark, NJ 07102
     Counsel for Respondent


HILLMAN, District Judge

     Petitioner Larry Lavonne Berry (“Petitioner”), a prisoner

presently incarcerated at the Federal Correctional Institution

(“FCI”) at Fairton in Fairton, New Jersey, filed this Petition

for Writ of Habeas Corpus Under 28 U.S.C. § 2241, challenging an

institutional disciplinary decision that resulted in, inter

alia, a loss of good time credits.   ECF No. 1.   Respondent
submitted an Answer, ECF No. 9, and Petitioner submitted his

Reply, ECF No. 14.    The Petition is now ripe for disposition.

For the reasons that follow, the Petition will be denied.

I.   BACKGROUND

     On June 4, 2009, Petitioner was sentenced in the U.S.

District Court for the Eastern District of North Carolina to 258

months’ imprisonment for several offenses related to armed bank

robbery.   See No. 08-cr-247 (E.D.N.C.).     Petitioner is presently

incarcerated at the Federal Correctional Institution at Fairton

in Fairton, New Jersey, and has a projected release date of

March 16, 2027.   See No. 17-cv-1983, ECF No. 9 at 7 (D.N.J.).

     On February 1, 2016, while Petitioner was incarcerated at

the Federal Correctional Institution at Fort Dix in Fort Dix,

New Jersey, Incident Report No. 2811071 was issued charging him

with “Use of Any Narcotic,” a violation of Bureau of Prisons

(“BOP”) Code 112.    See ECF No. 9-2 at 4.   The incident report

written by Special Investigative Services Officer B. Virgillo

provides as follows:

           I received written notification from Phamatech
           Laboratories which stated that specimen number
           BOP0002433798, which was tested under Suspect, had
           tested positive for Marijuana metabolite. Specimen
           number BOP0002433798 was assigned to the urine sample
           for inmate Berry, Larry #70372-056, who provided it on
           January 12, 2016 at 10:50. Health Services was
           notified and provided a memorandum on February 1,
           2016, 12:30, stating that medication was not
           prescribed to inmate Berry which could have caused a
           positive test for the above mentioned drug.

                                  2
Id.

      On February 1, 2016, at approximately 2:48 p.m., the

incident report was delivered to Petitioner.         Id.   Petitioner

was advised of his right to remain silent during the

disciplinary process but stated to the investigating officer

that, “I was never order [sic] to give urine sample to the staff

member.”   Id. at 5.   Per the incident report, the investigating

staff member referred the incident report to the Unit Discipline

Committee (“UDC”) for a hearing due to the seriousness of the

infraction.   Id.

      On February 5, 2016, the initial hearing was held before

the UDC.   Id. at 5.   At the hearing, Petitioner stated that he

understood his rights and that “[t]his place is a set up.”          Id.

at 4-5.    The initial hearing notes provide that Petitioner

declined to call any witnesses.    Id.       The UDC concluded that

Petitioner had been appropriately charged with a violation of

Code 112 and referred the case to the Discipline Hearing Officer

(“DHO”).   Id.   If Petitioner were found guilty, the UDC

recommended a loss of good conduct time and a loss of all

privileges for a period of time.       Id.    Petitioner was advised

that day of his rights before the DHO.         See id. at 7.

Petitioner did not request a staff representative or witnesses

in the proceedings before the DHO.       See id. at 9.




                                   3
     On February 26, 2016, the DHO convened the hearing.       See

id. at 11.    At the hearing, Petitioner did not request a staff

representative or witnesses and stated that he understood his

rights and was ready to proceed.       Id.   Petitioner denied that he

committed the prohibited act.    Id.     He admitted that he had

signed the chain-of-custody form for the urine sample, but

claimed that, contrary to his inmate certification on the form,

he did not provide a urine sample.       The chain-of-custody form

contains a section entitled “inmate certification,” in which

Petitioner certified: “I have provided this specimen for the

purpose of a drug screen.    I acknowledge that the container was

sealed with the tamper-proof seal in my presence and that the

specimen number provided on this form and on the label affixed

to the specimen container are the same.” 1      It does not appear

from the DHO report that Petitioner argued that the incident

report was issued in retaliation for his refusal to withdraw

complaints he submitted under the Prison Rape Elimination Act

(“PREA”), an issue he raises for the first time in this

Petition.    See generally ECF No. 9-2 at 11-12.




1 See BOP Program Statement 6060.08, Attachment A, “Standard
Procedures for Collecting Urine Surveillance Samples” (“The
inmate will then certify by signing the laboratory form that the
specimen provided to the collection officer was provided by the
inmate, sealed in the inmate’s presence, and the information on
the form and label is correct.”).

                                   4
     Based on all the evidence, the DHO determined that

Petitioner committed the prohibited act as charged.    Id. at 12.

The DHO relied upon the chain-of-custody form for the urine

sample that had been drawn from Petitioner, a report from

Pharmatech Laboratories indicating that said urine specimen had

tested positive for marijuana, and a memorandum signed by the

chief pharmacist at FCI Fort Dix providing that Petitioner had

not been prescribed any medication that would cause a false

positive.   See ECF No. 9-2 at 12 (DHO report), 15 (chain-of-

custody form); 16 (lab report); 17 (memorandum).    The DHO also

noted that he considered Petitioner’s statement that he had not

provided the urine sample but gave greater weight to the

evidence provided by staff.    Id. at 12.

     The DHO sanctioned Petitioner with a loss of 40 days of

good conduct time and 15 days of disciplinary segregation, which

was suspended pending 90 days of clear conduct.    Id. at 13.   The

DHO found that these sanctions were warranted because the use of

drugs not prescribed by BOP medical staff demonstrates a

disregard for the rules and regulations at FCI Fort Dix and

could also result in Petitioner becoming indebted to other

individuals for providing drugs, which could lead to physical

violence.   Id.   In addition, the DHO explained that the

sanctions were imposed to demonstrate the seriousness of the




                                  5
violations to Petitioner as well as to other inmates.       Id.   The

DHO then advised Petitioner of his right to appeal.       Id.

      On April 21, 2016, Petitioner filed a Regional

Administrative Remedy Appeal of Incident Report Number 2811071

with the Northeast Regional Office of the Bureau of Prisons,

which was denied on May 19, 2016.     See ECF No. 9-1 at 9-11.     On

June 28, 2016, Petitioner appealed to the BOP Office of General

Counsel, which denied the appeal on April 13, 2017.       Id. at 12-

13.

      Petitioner then filed the instant habeas petition.        ECF No.

1.    In it, Petitioner explains that he signed a chain-of-custody

form for a urine sample on January 12, 2016, however before the

urine sample was taken, “the alarm went off officer need

assistance, I was taken straight to the [SHU] special housing

unit, therefore never giving any urine sample.”     Id.    He goes on

to explain that the urine for the lab test used must have been

someone else’s and that he believes that this incident report is

in retaliation for writing two PREA reports on two officers,

Officer Wright and Officer S. Fitzgerald.     Petitioner requests

that the forty days of good conduct time he was docked be

reinstated and the incident report be removed from his record.

See id. at 2, 8.

II.    DISCUSSION

      A. Legal Standard

                                  6
     A habeas corpus petition is the proper mechanism for a

federal prisoner to challenge the “fact or duration” of his

confinement, including challenges to prison disciplinary

proceedings, that affect the length of confinement, such as

deprivation of good time credits.     See Preiser v. Rodriguez, 411

U.S. 475, 498–99 (1973); Muhammad v. Close, 540 U.S. 749 (2004);

Edwards v. Balisok, 520 U.S. 641 (1997); Wilkinson v. Dotson,

544 U.S. 74 (2005).   A challenge to a disciplinary action

resulting in the loss of good conduct time is properly brought

pursuant to § 2241, “as the action could affect the duration of

the petitioner's sentence.”   Queen v. Miner, 530 F.3d 253, 254

n.2 (3d Cir. 2008).

     B. Analysis

     Petitioner is challenging the result of a prison

disciplinary hearing where he was found guilty of violating Code

112, for the “Use of Any Narcotic,” and sanctioned with the loss

of forty days of good conduct time by the DHO.

     Prisoners are guaranteed certain due process protections

when a prison disciplinary proceeding may result in the loss of

good time credits.    See Wolff v. McDonnell, 418 U.S. 539, 564-65

(1974).   The due process protections afforded an inmate must

include (1) a written notice of the charges at least twenty-four

hours prior to a hearing; (2) an opportunity to call witnesses

and present evidence in his defense; (3) an opportunity to

                                  7
receive assistance from an inmate representative; (4) a written

statement of the evidence relied on and the reasons for the

disciplinary action; and (5) an appearance before an impartial

decision making body.    See Crosby v. Piazza, 465 F. App’x 168,

171-72 (3d Cir. 2012) (citing Wolff, 418 U.S. at 563-71).

Additionally, the revocation of good time only satisfies the

minimum requirements of procedural due process when the findings

of the prison disciplinary board are supported by “some

evidence” in the record.    Lang v. Sauers, 529 F. App’x 121, 123

(3d Cir. 2013) (citing Superintendent v. Hill, 472 U.S. 445, 454

(1985)).

     This standard is minimal and does not require an

examination of the entire record, an independent assessment of

the credibility of witnesses, or a weighing of the evidence.

Id. (citing Thompson v. Owens, 889 F.2d 500, 502 (3d Cir.

1989)).    The standard is simply whether “there is any evidence

in the record that could support the conclusion reached by the

disciplinary board.” Id. (quoting Hill, 472 U.S. at 455-56).

     It appears, and he does not allege to the contrary, that

Petitioner was provided with all the due process safeguards

identified in Wolff.    Petitioner received written notice of the

charges against him at least twenty-four hours prior to the

hearings, ECF No. 9-2 at 4, 9, 11; he had an opportunity to call

witnesses and present evidence in his defense, which he

                                  8
declined, id. at 7, 9, 11; he had an opportunity to receive

assistance from a representative, which he also declined, id. at

7, 9, 11; he received a written statement of the evidence relied

on and the reasons for the disciplinary action, id. at 12; and

he appeared before an impartial decision-making body, id. at 11-

13. 2   See Wolff, 418 at 563-71.   Petitioner was thus afforded all

due process to which he was entitled under Wolff.

        To the extent that Petitioner argues that the decision of

the DHO was not supported by the record, the Court finds that

there is some evidence in the record to support the DHO’s

decision.     A review of the record demonstrates that the DHO

relied on the Incident Report, the investigation, the chain-of-

custody form with inmate certification for the urine sample, the

lab report, and the memorandum verifying that Petitioner was not

prescribed any medication that would yield a positive report

from his urine sample when making the decision.     See ECF No. 9-2

at 30-31.     During the investigation and the hearing, Petitioner

admitted that it was his signature on the inmate certification

on the chain-of-custody form for the urine sample.     Id.   This

combined with the lab report and memorandum certainly provide

more than some evidence in the record to support the DHO’s

decision that Petitioner violated Code 112.


2 Petitioner does not allege that the DHO, who determined that he
violated Code 112 and imposed the sanction, was not impartial.

                                    9
     Notably, this Court’s role is limited to determine whether

“some evidence” exists in the record to support the DHO’s

decision; the Court does not reassess the evidence, take new

evidence, or evaluate witness credibility.   See, e.g., Thompson

v. Owens, 889 F.2d 500, 501 (3d Cir. 1989) (dismissing habeas

petition because “positive urinalysis results on samples that

officials claim to be [the inmate’s] constitute some evidence”

and “independent assessment” of the urinalysis is “not

required”); McGee v. Scism, 463 F. App’x 61, 62 (3d Cir. 2012)

(“The ‘some evidence’ standard does not require examination of

the entire record, independent assessment of the credibility of

witnesses, or weighing of the evidence.”); Perez v. Rectenwald,

No. 12-cv-2114, 2013 WL 5551266, at *4 (M.D. Pa. Oct. 8, 2013)

(“The Court’s responsibility under Hill is not to weigh this

evidence or assess its probative value, but merely to determine

that at least some evidence exists to support the conviction”).

Because there is some evidence in the record to support a

violation of Code 112, Petitioner’s due process rights were not

violated and he is not entitled to habeas relief.   See, e.g.,

Seymour/Jones v. Kane, No. 92-1486, 1993 WL 235919, at *4 (E.D.

Pa. June 30, 1993) (finding “some evidence” in the nature of a

positive urinalysis result that showed sample belonged to

plaintiff to support DHO’s decision despite plaintiff’s

allegation that sample was tampered with).

                               10
     Next, Petitioner argues that the incident report was issued

in retaliation for exercising his First Amendment right to

report Officers Fitzgerald and Wright under the Prison Rape

Elimination Act.   See ECF No. 1, 14.   Although arising in the

civil rights context, such an argument may be cognizable in a §

2241 petition to the extent that it affects the duration of his

sentence.   See McGee v. Scism, 463 F. App’x 61, 64 (3d Cir.

2012) (citing Queen v. Miner, 530 F.3d 253, 255 n.2 (3d Cir.

2008)); Speight v. Minor, 245 F. App’x 213, 215 (3d Cir. 2007).

     A prisoner alleging that prison officials have retaliated

against him for exercising his constitutional rights must prove

that 1) the conduct in which he was engaged was constitutionally

protected, 2) he suffered “adverse action” at the hands of

prison officials, and 3) his constitutionally protected conduct

was a substantial or motivating factor in the decision to

discipline him.    See Carter v. McGrady, 292 F.3d 152, 157-58 (3d

Cir. 2002); Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001).

Once a prisoner has made his prima facie case, the burden shifts

to the defendant to prove by a preponderance of the evidence

that it “would have made the same decision absent the protected

conduct for reasons reasonably related to penological interest.”

Rauser, 241 F.3d at 334 (incorporating Turner v. Safley, 482

U.S. 78, 89 (1987)).




                                 11
     There is no merit to Petitioner’s contention in light of

his allegations and the evidence in the record, especially his

chain-of-custody form with inmate certification for the urine

sample.    First, at no point during the disciplinary proceedings

did Petitioner raise the argument of retaliation and thus this

issue was not developed during the disciplinary proceedings and

investigation.    It is not the Court’s province to reopen the

administrative proceedings in this habeas matter, reassess the

weight of the evidence presented at the hearing, or entertain

new theories that lack evidentiary support.

     Second, Petitioner has not met his burden to show that his

exercise of a constitutional right was a substantial or

motivating factor for the DHO’s decision to discipline him given

the evidence relied upon by the DHO in the report.    Although

Petitioner states that Case Manager J. Wright is the sister of

Officer Wright, against whom Petitioner filed a PREA report,

Case Manager Wright’s only involvement in the disciplinary

proceedings was to deliver to Petitioner the notice of the DHO

hearing and a description of his inmate rights.    She was not

involved in the incident, incident report, investigation, UDC

decision, or DHO hearing.    Petitioner makes no allegation that

any reporting employee, investigator, UDC, or DHO were biased or

had any motive to retaliate against him for filing the PREA

reports.

                                 12
     Third, even if he could demonstrate a prima facie case,

there is evidence in the record that shows that the DHO would

have made the same decision absent the protected conduct for

reasons reasonably related to a legitimate penological interest.

See Carter v. McGrady, 292 F.3d 152, 159 (3d Cir. 2002)

(applying Rauser v. Horn, 241 F.3d 330, 334 (3d Cir. 2001));

Henderson v. Baird, 29 F.3d 464, 469 (8th Cir. 1994) (holding

that if a prison disciplinary committee's finding of a violation

of prison rules is based on some evidence, that “finding

essentially checkmates [a] retaliation claim”) (citing Hill, 472

U.S. at 454–56).   Here, the evidence demonstrates that

Petitioner certified that the urine sample was his on the chain-

of-custody form and the urine sample tested positive for a

narcotic in violation of Code 112.

     Finally, to the extent Petitioner also argues that the loss

of forty days of good time credit violates the Eighth Amendment

because it is “grossly disproportionate” to the severity of the

offense, see Rummel v. Estelle, 445 U.S. 263, 271-74 (1980), the

Court notes that it is within the range of available sanctions

for a violation of Code 112.   See 28 C.F.R. § 541.3.   See also

Shelton v. Jordan, 613 F. App'x 134, 135 (3d Cir. 2015)

(“[g]iven the severity of [petitioner’s] offenses, and because

the sanctions fall within the applicable range permitted by the

regulation, we conclude that the punishment here did not violate

                                13
the Eighth Amendment”).   As such, the Court finds that the

sanction imposed on Petitioner did not violate the Eighth

Amendment.

III. CONCLUSION

     For the reasons set forth above, the Petition will be

DENIED.   An appropriate Order follows.


Dated: April 24, 2019                  s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                14
